         Case 3:13-cr-00002-MPS Document 443 Filed 06/29/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


   UNITED STATES OF AMERICA,
                                                             No. 3:13-cr-002 (MPS)
           Plaintiff,

           v.

   CHARLES TYSON,

           Defendant.


   NOTICE REGARDING JUNE 24, 2020 RULING (ECF No. 441) ON MOTION FOR
                     COMPASSIONATE RELEASE

       On June 24, 2020, I denied Mr. Tyson’s motion under 18 U.S.C. § 3582(c)(1)(A) to

reduce his term of imprisonment. My ruling relied in part on the then-applicable guidance

published by the U.S. Centers for Disease Control (“CDC”) regarding the types of medical

conditions that placed persons at increased risk for severe illness from COVID-19. On June 25,

2020, the CDC updated that guidance. Most relevant to Mr. Tyson’s motion, the CDC’s updated

guidance now lists “hypertension or high blood pressure” as a possible risk factor, whereas it

previously did not list this condition at all. As noted in my ruling, Mr. Tyson’s medical records

indicate that he suffers from hypertension. ECF No. 441 at 5. Although the CDC’s update

suggests that the risk to Mr. Tyson from COVID-19 is somewhat higher than what I described in

the June 24 ruling, it does not cause me to alter my decision as to the proper outcome. As

discussed in the ruling, I already regarded Mr. Tyson—because of his heart condition

(hypertrophic cardiomyopathy)—as someone who face an increased risk from COVID-19, but I

found that consideration of the Section 3553(a) factors nonetheless defeated Mr. Tyson’s effort

to show that there were “extraordinary and compelling reasons” justifying the requested

reduction in the term of imprisonment. Even after considering the updated CDC guidance, I
         Case 3:13-cr-00002-MPS Document 443 Filed 06/29/20 Page 2 of 2



reach the same conclusion, largely for the reasons articulated in my ruling. The increased risk to

Mr. Tyson’s health and safety still does not, when the Section 3553(a) factors are considered,

move the needle far enough to meet the demanding standard of “extraordinary and compelling

reasons.”

       IT IS SO ORDERED.


Dated: Hartford, Connecticut
June 29, 2020

                                                           /s/
                                                     Michael P. Shea, U.S.D.J.




                                                 2
